This was a motion made by defendant, L. M. Waring, to set aside the judgment rendered against him 12 May, 1924. So much of the judgment rendered against him for the money demand is not resisted, but the following judgment by default as to fraud is asked to be set aside, viz.: "It further appearing that the plaintiffs have alleged in their complaint that the defendant obtained from them certain property, to wit, shipments of cattle and hogs by false and fraudulent representations, and the indebtedness claimed by the plaintiffs was incurred in that way. It is therefore adjudged that the plaintiffs are entitled to, and they should have, judgment by default and inquiry as to said allegations as to false and fraudulent representations, and it is so adjudged, and that said inquiry shall be held at the next succeeding term of this court."
We have heard the arguments, read the record and briefs with care, and can find no prejudicial or reversible error. There was sufficient competent evidence to support the material findings of fact by the learned judge in the court below who heard this motion. Upon the findings of fact, which we are bound by, we think the judgment of the court below correct. There is no new or novel principle of law involved in the controversy. The judgment of the court below is
Affirmed.